DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 29, 35, 36, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20210204239) in view of Richard (US 20020111715).

Regarding claim 21, the claimed receiving, by a base station of a first security system, an identification of a portable security system is met by the wireless communication device scans the code or near-field device on or within security sensor and sends the attributes of the security sensor to the base station asking it to enroll the security sensor (Gruber: paragraph 26).
The claimed adding, by the base station, the portable security system as a sensor to a plurality of sensors monitored by the first security system is met by the base station enrolling the security sensor (Gruber: paragraph 26).
The claimed configuring, by the base station, the portable security system in protect-mode, wherein the portable security system sounds an alarm in response to a sensor from the portable security system indicating a security-breach is met by the security sensor being enrolled in the network (Gruber: paragraph 26) and security sensors notifying upon detected conditions including motion, door opening, glass breaking, etc. (Gruber: paragraph 20).
The claimed in response to the alarm from the portable security system, generating, by the base station, an alarm event of the first security system is met by the base station notifying a user when it receives a wireless communication from a security sensor (Gruber: paragraph 20).
Gruber does not specifically disclose the claimed in response to an indication that the portable security system has been placed in a vehicle. Richard teaches a security system that includes activation of the home security system from a vehicle (Richard: paragraph 151). Modifying Gruber to include the activation of the security system from the vehicle would increase the overall functionality of the system by providing the user with additional means to control the security system.

Regarding claim 29, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 35, the claimed first portable security system is positioned inside a vehicle to detect the security-breach of the vehicle is met by the security system that includes activation of the home security system from a vehicle (Richard: paragraph 151).

Regarding claim 36, the claimed base station is located inside a building, and the first portable security system is positioned in or on an item outside the building to detect the security-breach of the item is met by the base station monitoring the interior of a home (Gruber: paragraph 15) and the security system that includes activation of the home security system from a vehicle (Richard: paragraph 151).

Regarding claim 37, the claimed item is one from a group of items comprising a shipment package, a furniture item, a bike, a toy, and a vehicle is met by the security system that includes activation of the home security system from a vehicle (Richard: paragraph 151).

Regarding claim 39, the claim is interpreted and rejected as claim 1 stated above.

Claim 22, 27, 28, 30, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Richard and further in view of Official Notice.

Regarding claim 22, the claimed reconfiguring, by the base station, the portable security system in sleep-mode in response to receiving an instruction from an authorized user is not specifically disclosed by Gruber. Examiner takes Official Notice that it is well known to one of ordinary skill in the art for electronic devices to be placed into a sleep mode by authorized users. Modifying Gruber to include a sleep mode would increase the overall functionality of the system by providing means to save power when monitoring is not necessary. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gruber according to Official Notice.

Regarding claim 27, the claimed in response to receiving the identification of the portable security system, verifying, by the base station, that the identification is associated with an account associated with an authorized user is not specifically disclosed by Gruber. Examiner takes Official Notice that it is well known to one of ordinary skill in the art to require authorization before making changes to electronic systems. Modifying Gruber to require authorization would increase the overall security of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gruber according to Official Notice.

Regarding claim 28, the claimed base station receives an indication of the alarm from the portable security system via a wireless communication is not specifically disclosed by Gruber and Richard. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to utilize wireless communications to send notifications between electronic devices. Modifying Gruber and Richard to send indications over wireless communications would increase the overall functionality of the system by allowing indications to be sent over such a ubiquitous communication system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gruber and Richard according to Official Notice.


Regarding claim 30, the claim is interpreted and rejected as claim 22 stated above.

Regarding claim 38, the claimed base station receives an indication of the alarm from the first portable security system via the Internet is not specifically disclosed by Gruber and Richard. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to utilize the internet to send notifications between electronic devices. Modifying Gruber and Richard to send indications over the internet would increase the overall functionality of the system by allowing indications to be sent over such a ubiquitous communication system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gruber and Richard according to Official Notice.

Claim 23, 24, 31, 32, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Richard and further in view of Hillen (US 20060163227).

Regarding claim 23, the claimed removing, by the base station, the portable security system from the plurality of sensors of the first security system in response to receiving an instruction from an authorized user is not specifically disclosed by Gruber and Richard. Hillen discloses a security system that allows authorized users to add/remove sensors to the system (Hillen: paragraph 32). Modifying Gruber and Richard to allow authorized users to remove sensors would increase the overall utility of the system by providing users with the means to alter their sensor setup. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gruber and Richard according to Hillen.

Regarding claim 24, the claimed base station receives the identification of the portable security system to be removed is met by the user inputting information regarding the sensor to be added/removed (Hillen: paragraph 34). 

Regarding claim 31, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 32, the claim is interpreted and rejected as claim 4 stated above.

Regarding claim 40, the claim is interpreted and rejected as claims 3 and 4 stated above.

Claim 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view Richard in view of Hillen and further in view of Hohndel (US 20110150266).

Regarding claim 26, the claimed identification of the portable security system is received by entering a code associated with the portable security system is not specifically disclosed by Gruber, Richard and Hillen. Hohndel teaches a security system that uses a QR code on the security device to be added that is used to identify that security device when adding (Hohndel: paragraph 17). Modifying Gruber, Richard and Hillen to include a QR code for easy adding of new devices would increase the overall utility of the system by making it easier for the user to add devices. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gruber, Richard and Hillen according to Hohndel.

Regarding claim 34, the claim is interpreted and rejected as claim 14 stated above.

Allowable Subject Matter
Claims 25 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689